~ -..  RECEIVED IN
COURT OF CRIMINAL APPEALS
                                        CauseNO.         20/~ Lf{ hDOOI/-
            DEC 08 2015
    THE STATE OF TEXAS                                                       IN THE DISTRICT COURT

         Abel ~Gosta, Clerk '·                                          ?z.J.1_ JUDICIAL DISTRICT
    f}{q_ 1 t< ()u f<(!__5;.                                                 BEXAR COUNTY, TEXAS



                           PETITION FOR WRIT OF HABEAS CORPUS

                                     RELEASE BECAUSE OF DELAY

    To·Cour/f o~··C(;lmfn~l tllf'~&-
         come now,    f!JCtt/ {< {)?< /c::; <2$                       · Petitioner in the above styled and
    numbered cause and files his Petition for Release Because of Delay and in support of said
    petition would show the Court the following:

                                                          I.

         Petitioner is illegally confined in Bexar County Adult Detention Center,- in the custody
    of    ~UG C!(/1       {J4 t!Aif/rpq(J                  , Sheriff of Bexar County, Texas, and has
    been so confined since the date of his arrest on the /            'IJ"   day of



                                                          II.
                                 ~       ~···                    •,


     _ Petitioner is confined pursuant to criminal complaint number              26,&- (£CtJCJtJfl-
    filed in the   S £7  Judicial District Court of Bexar Cminzy, Texas, charging Petitioner
                               r                  ~            L ~TI-ft~«~
    with the felony offense ofr;&.J f.J...~t=/1_~ £ /) l1t/(fJ a violation of Section 3 2_.
                                                I
                                                                                                     S1
    of the Texas Penal/Health & Safety Code.

                                                          III.

         Bond has been set in the amount of$          /Dr aJj            . Petitioner has not been
    authorized to be released on personal           bo~d lnd has been unable to post a surety bond in the    ·
    amount set.
(~




                                                   IV.

       More than ninety (90) days have elapsed since the commencement of this criminal
     action against Petitioner and pursuant to Section 17.151 of the Texas Code of Criminal
     Procedure, Petitioner should be released from incarceration. Section 17.151 states in part,
     "A defendant who is detained in jail pending trial of an accusation against him must be
     released either on personal bond or by reducing the amount of bail required, if the state is
     not ready for trial of the criminal action for which he is being detained within:

        (1)     90 days from the commencement of his detention if he is accused of a felony."
              Therefore, no statutory grounds exist to prevent the release of Petitioner because of
              delay of trial.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays a Writ of Habeas Corpus
     issue and have Petitioner brought before this Court instanter, to the end that he be released
     from confinement upon posting a personal bond, or that the amount of bond heretofore set
     be reduced to $       S
                           60 , which is an amount Petitioner can make.
                                                              Respectfully submitted,




     Attorney for Petitioner                                  Petitioner



                                      CERTIFICATE OF SERVICE

                                                         l/
        I, hereby certify that on this the 1Q day of 0 u<:lll}tet', 20/~ A true and
     correct copy of the above and foregoing Petition for Writ ofHabeas Corpus Because of
     Delay was transmitted to the office of the Bexar County District Attorney, Criminal Justice
     Center, 101 W. Nueva, San Antonio, Texas 78205




                                                              Petitioner
                              ACKNOWLEDGEMENT



STATE OF TEXAS           *     *     *     *       *
COUNTY OF BEXAR          *     *     *     *       *
   B,efore me, th{)_eundersigned authority, on this ~~y per~onally appeared       .
  /llJ9r;i       ~uK0                      ,     PetitiOner m the above and foregomg
Petition for Writ of Habeas Corpus Release Because of Delay, who after being duly sworn
stated that the facts contained therein are true and correct.

   Sworn to and signed on this the . 3D   day of   !llo 1-Pm   ~




                                               otary Pubhc